Campbell, J.
(dissenting). A bill was filed in the circuit court for the county of Houghton, and a decree was made upon it, enjoining defendants from selling certain lands for the taxes of 1874.
*399The facts show that the assessment roll of the township of Franklin was not drawn up and put into shape until after the time allowed for its review by the supervisor, who at that time had made no roll for 1874, but had, assuming his own testimony to be correct, which is in some respects contradicted, done these things and no more:
He had taken the roll of 1873, which was one of the official records of his office, and was required by law to remain there, and had made pencil changes upon it to make it correspond to what he meant to make the roll of 1874 to contain. These changes were made before the time for review. He testifies that the roll which he afterwards drew off and certified officially, was copied from this changed roll of 1873.
If this did not constitute such a roll as would support a tax-sale, then the case is within the settled decisions of this court, and the injunction was properly granted. Kinyon v. Duchene, 21 Mich., 498, and cases cited.
The question therefore arises whether it is necessary under our laws that an assessment roll shall be made out in time to be exhibited to tax-payers at the period fixed for review, or whether it is competent to make it out after-wards.
The proceedings of supervisors in assessing taxes have been for a long time regulated by laws not substantially different, and the course of business has conformed in general to the legal order. The supervisor is required on or before the second Monday of May in each year to obtain from the parties to be assessed, or otherwise, all the data necessary to make out an accurate assessment, and he is required to proceed immediately and “set down” the valuations. In case of absence of parties or their neglect “ during the time the assessment roll is required by law to be made” the supervisor is authorized to set down and assess the proper amount according to his best judgment. Comp. L., § 985.
On the third Monday in May and for two more days each supervisor is required to be present at his office, for the purpose of “revieiving his assessment;” and as the law then *400stood, as well as now, he could make any alteration which was shown to be just and proper. § 980.
When he had “reviewed ancl completed the assessment roll,” it was made his duty to attach the statutory certificate of correctness. § 991.
There is no provision of law allowing him to make changes at any other time, and they would be illegal if made. Griswold v. Union School Dist. of Bay City, 24 Mich., 262.
The statute not only requires the Auditor General to furnish blanks, which are to be supplied to each supervisor before the first Monday of April (§ 988), but. the law is-explicit as to the manner of assessment, and how the roll shall be arranged. It prescribes how lands shall be described and separately valued; it requires realty and personalty to be kept separate; it directs non-resident property to be placed “on a part of the roll separate from that upon which the estates of residents are entered,” and assessments to persons in a representative character are not-allowed to be mingled with their individual assessments (§§• 987-990).
It is plain from the course of the statutes that the roll is to be ready for exhibition at the time of review in the-shape it is intended to be certified in, so that if no changes are suggested the certificate may be at once appended. It is an official document which the parties have a right to inspect, and which they have an equal right to assume will remain unaltered unless changed at the time of review. It cannot any more than any other record be subject to the risks of having substituted for it any alleged copy, perfect or imperfect. When the roll has been reviewed the law evidently regards it as a completed record to which the certificate must be appended, and not as the material for a new roll, which no one has an opportunity of inspecting or correcting.
As long as the action of the supervisor is preparatory and not put in formal shape, it can in no case be regarded as an assessment. It is not a roll simply because it is on paper. A record for one year cannot be made to do double *401duty and become a roll for two years. At best it would be no more than a memorandum. The only assessment roll known to the law is the one certified, and the only roll which the supervisor can .certify is the one which has been exhibited for review.
The person who visited the supervisor to examine the assessment-testifies that nothing was shown to him. 'The supervisor testifies that if he showed anything (upon which he is pretty positive) it was the roll of 1873 as altered in pencil. There is no doubt whatever that no other roll then existed, and that the certified roll was made up in full thereafter, by copying these data.
Assuming (what would perhaps be a somewhat strained presumption) that the roll of one year could be so corrected as to represent accurately all that should appear in another with the necessary changes caused by deaths, removals, changes of possession and business casualties, the fact still remains that there was no roll exhibited or capable of exhibition at the review day, and that nothing then appeared which there was any certainty would reappear, or which in case of the death or misconduct of the, supervisor could be identified for assessment purposes. Such a document cannot be upheld as an assessment on any principle which will not render the action of public taxation dependent on parol evidence and equally valid when intended as when executed. Such we think cannot be the law.
The death or removal of the supervisor at the close of the time allowed for review would have left no official document whatever which could have stood as his act. His memoranda would have been quite as regular if made up on detached pieces of paper out of- which the roll could be afterwards compiled. It would be impossible for any to know what shape the assessment roll would afterwards take. There is no law which requires the preservation of any preliminary papers, and no one could, prove by reliable testimony whether the final roll did or did not correspond with the papers out of which it was compiled, or whether changes were made before or after the review, or what papers existed on the review day. There should be permanent and official *402records of all action which relates to the raising of taxes, which is the most important function of government, and one which, must conform its action to fixed rules. It would be dangerous to leave private rights subject to action of this kind, without providing amply against official mistakes as well as misconduct; and there is no proceeding as important" as the preparation of the roll on which all taxes depend.
■ I think the decree was correct, and that it should be affirmed with costs.